Citation Nr: 0021602	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  93-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) rating for a 
conversion disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1945.  

This matter originates from an October 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that denied an application to 
reopen a claim of entitlement to service connection for pes 
planus and denied a compensable rating for service-connected 
conversion disorder.  The veteran appealed the denials to the 
Board of Veterans' Appeals (Board).  In a decision dated in 
July 1995, the Board upheld the rating determination denying 
the claimed benefits.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In a 
decision dated in September 1998, the Court affirmed the 
denial of the veteran's application to reopen his claim for 
service connection for pes planus.  However, the Court 
vacated and remanded for further development that part of the 
Board's decision denying a compensable rating for conversion 
reaction on the basis that the criteria for rating 
psychiatric disorders had changed during the pendency of the 
veteran's appeal.  Copies of the Court's decision and allied 
papers have been placed in the claims file.  

In December 1998, the Board wrote to the veteran's attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  However, the attorney-representative replied that he 
would not be representing the veteran before the Board or VA.  
Later in December, the Board wrote to the veteran, furnishing 
a copy to The American Legion, his current representative, 
and afforded him the opportunity to submit additional 
argument and evidence in support of his appeal.  In March 
1999, the veteran's representative submitted a written 
argument in support of the claim for a compensable rating for 
conversion disorder.  The representative requested that the 
matter be remanded for additional development if the current 
record was found to be inadequate to grant the claimed 
benefit. The case was remanded by the Board for additional 
development in April 1999.



FINDING OF FACT

The service-connected conversion reaction is in total 
remission; no manifestations of this condition are currently 
demonstrated.


CONCLUSION OF LAW

An increased (compensable) evaluation for a conversion 
reaction is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 
Diagnostic Code 9402 (in effect prior to November 7, 
1996)(1996); 4.130, Diagnostic Code 9424 (effective November 
7, 1996)(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
increased ratings is well-grounded within the meaning of 38 
U.S.C.A. 5107. Because the claim is well grounded, VA has a 
duty to assist in the development of facts pertinent to those 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
veteran was afforded  VA examinations in 1993 and 1998.  The 
Board finds that the examination reports contain sufficient 
information to rate the veteran's disabilities in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, as the veteran has not 
identified any outstanding relevant evidence which may 
support his claims, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

A chronic moderate psychoneurosis, conversion hysteria, was 
reported in service.  
By rating decision dated in May 1945, service connection was 
established for psychoneurosis, conversion hysteria, and a 30 
percent evaluation was assigned for the disability at issue.  

The report of a VA examination dated in October 1946 states 
that the veteran showed no signs of anxiety over his foot 
disability although he professed concern over it.  When he 
was examined under sodium amytal there was complete 
relaxation of the muscles of the lower legs and feet and the 
ankles moved freely without any pain.  The veteran was not 
observed walking in a normal fashion, but examination of his 
shoes revealed an even distribution of wear over the entire 
anterior portion of the soles.  The diagnosis was no disease.  

By rating decision dated in November 1946 the evaluation was 
reduced to noncompensable, effective January 27, 1947.  

The report of a VA special neuropsychiatric examination dated 
in February 1947 states that the veteran presented with a 
coarse tremor of the lower right leg and an occasional tremor 
of the lower left leg, otherwise the neurological examination 
was essentially negative.  Knee and ankle jerks were present 
and equal on both sides.  The diagnosis was psychoneurosis, 
conversion hysteria, much improved.  The report of a VA 
rating examination dated in March 1947 states that the 
veteran had a considerable degree of social and industrial 
incapacitation.  The diagnosis was psychoneurosis hysteria.  

By rating decision dated in May 1947 the evaluation was 
increased to 30 percent disabling.  

The report of a VA special neuropsychiatric examination dated 
in April 1949 states that a coarse intention tremor of the 
lower right leg and some tremor of the lower left leg was 
observed.  The veteran walked without putting any weight on 
the front part of his foot.  The examiner noted that while 
the tremor in the right leg was a conversion phenomena, the 
examiner felt that most of it was intentional and put into 
effect when indicated.  The diagnosis was conversion 
reaction, moderate to moderately severe, manifested by tremor 
of the lower extremities and painful feet.  

By rating decision dated in May 1949 the evaluation was 
reduced to 10 percent disabling based upon the report of the 
April 1949 examination.  

The report of a VA special neuropsychiatric examination dated 
in March 1951 states that the veteran walked into the room 
without the use of a cane or crutch but did exhibit a rather 
marked limp.  The neurological examination was essentially 
negative.  Ankle and knee jerks were present equal and 
active.  The examiner notes that the veteran had adjusted 
well socially and economically.  The diagnosis was conversion 
reaction, minimal to moderate from history, improved.  By 
rating decision dated in May 1951 the evaluation was 
decreased to noncompensable, effective July 3, 1951, based on 
the March 1951 examination report.  

By decision dated in November 1951, the Board reviewed the 
neuropsychiatric examinations and found that the veteran had 
adjusted well and that a compensable evaluation was not 
warranted.  

VA outpatient treatment notes dated from May 1990 to August 
1991 indicate treatment for unrelated disorders, among them a 
cerebrovascular accident.  August 1991 treatment notes 
include a driving test which indicated no physical problems 
other than possible visual defects.  None of the treatment 
notes contain complaints, symptoms or findings of a 
conversion disorder manifested by an odd gait or any other 
defect of the feet or legs.  

At his personal hearing in March 1993 the veteran testified 
that he worked as a minister and that he led his congregation 
successfully.  He stated that he had a beautiful relationship 
with his family and that he had friends that he and his wife 
socialized with.  He testified that he had depression daily 
because he lacked stamina, because his memory was poor and 
because he could not concentrate.  The veteran testified that 
he had been hospitalized in August 1992 for a stroke and 
because of his inability to concentrate.  He stated that he 
was anxious and depressed and that he had been told that his 
mood affected his ability to deal with people. He stated that 
he was not taking any medications for his nervous disorder.  

The report of a VA special psychiatric examination dated in 
April 1993 states that the veteran stated that he worked 
until 1978 when transient ischemic attacks forced his 
retirement with disability.  On examination the veteran 
walked without the use of a cane or crutch.  A slight limp 
was observed and it is noted that his toes apparently did not 
touch the floor.  The veteran was neatly groomed and dressed 
and was cooperative during the examination.  His mood was 
somewhat depressed but not dysphoric.  His affect was 
constricted.  There was no indication of any psychotic 
thought process or perceptual disturbance.  The 
Neurobehavioral Cognitive Status Examination was 
administered.  His scores were within a normal range for his 
age group.  Some mild impairment in word use and moderate 
impairment in auditory attention and verbal memory were 
noted.  The examiner noted that these findings were 
consistent with the veteran's history of transient ischemic 
attacks. 

The report states that the veteran did not meet the 
diagnostic criteria for a conversion disorder.  The report 
notes that the veteran was working as a minister and had a 
wide network of social and friendship relationships.  The 
report states that even thought the veteran's mood was 
depressed there was not enough evidence to diagnose an 
affective disorder.  The report notes that there was some 
cognitive dysfunction secondary to the veteran's ischemic 
attacks, but that no amnestic or dementia syndrome was 
present.

The veteran again was examined by a VA psychiatrist in 
November 1998. He stated that he had not received psychiatric 
treatment, in the hospital or as an outpatient, for as long 
as he could recall. He was taking no psychotropic medication. 
The examiner commented that the veteran did not demonstrate 
or report symptoms commensurate with a conversion disorder. 
The veteran had recalled that this diagnosis had been based 
on foot tremors which he no longer had. The diagnoses 
included conversion neurosis, by history, in remission for 
many years. It also was noted that the service-connected 
psychiatric condition, now in complete remission, did not 
contribute to the Global Assessment of Functioning score of 
70. 

Private medical records dated in 1994 submitted by the 
veteran on behalf of his claim refect treatment for medical 
conditions unrelated to the matter at issue, including the 
residuals of a stroke and heart disease.

A review of the above evidence fails to disclose the presence 
of any manifestations of a conversion disorder during the 
appeal period. Clinical records make no mention of this 
condition, and the veteran has reported receiving no 
treatment and taking medication for a psychiatric condition. 
VA psychiatrists who examined him in April 1993 and November 
1998 specifically identified no signs or symptoms of a 
conversion disorder, said at the latter time to have been in 
remission for many years. Accordingly, no basis exists for 
the assignment of a compensable evaluation for the service-
connected psychiatric condition, a conversion disorder, under 
the criteria in effect prior to or as of November 7, 1996. 
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9402 (in 
effect prior to November 7, 1996); 4.130, Diagnostic Code 
9424 (effective November 7, 1996).


ORDER

An increased (compensable) rating for a conversion disorder 
is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

